Citation Nr: 0911712	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-28 302	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to an initial rating higher than 20 percent 
for thoracolumbar degenerative arthritis with intervertebral 
disc syndrome and deep peroneal nerve radiculopathy.  

2. Entitlement to an initial rating higher than 10 percent 
for left shoulder strain.  

3. Entitlement to an initial rating higher than 10 percent 
for left ankle strain.  

4. Entitlement to an initial compensable rating for right 
foot pes planovalgus deformity, with plantar fasciitis, 
posterior and plantar heel spurs, and degenerative arthritis 
of the first metatarsal.  

5. Entitlement to an initial compensable rating for eczema.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1986 to September 2006.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In the supplemental statement of the case, dated in September 
2007, the RO referred to an initial rating of 20 percent for 
left shoulder strain.  This appears to be a typographical 
clerical error as the Veteran has been granted an initial 
rating of 10 percent and the 20 percent rating is not 
reflected in the Compensation and Pension award statement.  


FINDINGS OF FACT

1. Thoracolumbar degenerative arthritis with intervertebral 
disc syndrome is manifested by flexion greater than 30 
degrees; no objective neurological abnormality of the right 
lower extremity; no evidence of ankylosis; and incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months have not been 
shown.

2. The evidence shows that deep peroneal nerve radiculopathy 
is manifested by mild incomplete paralysis in the left lower 
extremity. 

3. The left shoulder disability is manifested by decreased 
range of motion, but not such that it equates to limitation 
of the arm to the shoulder level.

4. The left ankle strain at most is limited to 16 degrees of 
dorsiflexion with pain and 40 degrees of plantar flexion with 
pain; there is no additional functional loss due to pain, 
weakness, excess fatigability, lack of endurance, 
incoordination, to include on repetitive movement.

5. The right foot pes planovalgus deformity, with plantar 
fasciitis, posterior and plantar heel spurs, and degenerative 
arthritis of the first metatarsal is not manifested by 
moderate symptoms.  

6. Eczema covers less than five percent of the entire body 
and less than five percent of exposed bodily area; the 
evidence does not show systemic therapy was required during a 
12-month period.  

CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 20 percent 
for service-connected thoracolumbar degenerative arthritis 
with intervertebral disc syndrome and deep peroneal nerve 
radiculopathy, involving the right lower extremity, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.7, 4.71a, 4.124a, Diagnostic Codes 5242, 5243 (2008).

2. The criteria for a separate rating of 10 percent for 
objective neurological abnormality associated with deep 
peroneal nerve radiculopathy, involving the left lower 
extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2008).

3. The criteria for an initial rating higher than 10 percent 
for left shoulder strain have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5024, 5201 (2008).

4. The criteria for an initial rating higher than 10 percent 
for left ankle strain are not met.  38 U.S.C.A. §§ 1155, 
5107b (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), 
Diagnostic Code 5271 (2008).

5. The criteria for an initial compensable rating for right 
foot pes planovalgus deformity, with plantar fasciitis, 
posterior and plantar heel spurs, and degenerative arthritis 
of the first metatarsal have not been met.  38 U.S.C.A. § 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.71(a), Diagnostic 
Code 5276 (2008).

6. The criteria for an initial compensable rating for eczema 
are not met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication content-complying VCAA 
notice by letter, dated in November 2006, on the underlying 
claims of service connection.   Where, as here, the claims of 
service connection have been granted and initial ratings have 
been assigned, the claims of service connection have been 
more than substantiated, the claims has been proven, thereby 
rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once the claims of service connection have 
been substantiated, the filing of a notice of disagreement 
with the RO's decision, rating the disabilities, does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claims for initial 
higher ratings.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has afforded the Veteran VA 
examinations most recently in June 2007.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In May 2006, prior to separation from service, the Veteran 
had an examination and was evaluated for all the disabilities 
currently on appeal. 

Thoracolumbar Spine

Factual Background

Service treatment records show that since 1995 on multiple 
occasions the Veteran had radiating low back pain.  

On examination in May 2006, the examiner noted the Veteran 
had thoracolumbar stenosis and radiculopathy since 1995.  He 
had constant dull aching pain and morning stiffness.  He had 
incapacitating episodes as often once per month, which lasted 
four days.  Over the previous year, the Veteran had one 
incapacitating episode, which lasted eight days and bedrest 
was recommended.  The Veteran was in pain when stooping, 
bending, or standing in one position for longer than a few 
minutes.  Eight days were lost from work per year.  X-rays 
showed a bulge at L5-S1 and EMG showed L-5 radiculopathy.  

On physical examination, there was no ankylosis or muscle 
spasm.  Flexion was to 50 degrees with pain occurring at 50 
degrees.  Pain was the major functional impact.  The 
thoracolumbar spine after repetitive use was not additionally 
limited by fatigue, weakness, lack of endurance and 
incoordination.  

Findings pertaining to intervertebral disc syndrome showed L-
4 and L-5 sensory deficits in the lower extremities, 
involving the deep peroneal nerve.  The intervertebral disc 
syndrome did not cause bowel dysfunction, bladder dysfunction 
or erectile dysfunction.  X-rays of the thoracic spine and 
lumbar spine show degenerative arthritis.  

VA records show that in January 2007 and in May 2007 the 
Veteran complained of radiating low back pain and left leg 
numbness.  X-rays in January 2007 showed slight narrowing of 
the L5-S1 interspace and decrease in lordosis.  

On VA examination in June 2007, the Veteran complained of 
constant throbbing low back pain.  He had radiating pain to 
the left lateral thigh to the left calf.  He could walk 200 
yards before his leg pain got worse.  The Veteran worked as a 
purchaser and his back problems did not interfere with his 
work, however the back interfered with his daily activities 
if he sat for long periods of time or with prolonged walking.  
The Veteran had two incapacitating episodes in the past year 
lasting two to three days.  

Physical examinations showed flexion to 85 degrees with mild 
pain.  The deep tendon reflexes in the lower extremities were 
1+ and equal bilaterally.  There was negative foot drop 
bilaterally.  There was normal pinprick in the right leg and 
decreased pinprick in the left leg, especially laterally and 
in the lateral calf.  Active range of motion did not produce 
any weakness, fatigue or incoordination.  There was no 
additional loss of range of motion with repetitive movements.  

Analysis

The thoracolumbar disability is rated under Diagnostic Codes 
5242 under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula).  

Under Diagnostic Codes 5242, the criteria for 40 percent is 
flexion to 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  

Under the General Rating Formula, objective neurologic 
abnormalities are separately rated under the appropriate 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under Diagnostic Code 5243, a disability is rated under 
either the General Rating Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.



The rating criteria for intervertebral disc syndrome are 
based on incapacitating episodes. When rated based on 
incapacitating episodes, a 40 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

On examination in May 2006, the Veteran had flexion limited 
to 50 degrees with pain occurring at 50 degrees.  On VA 
examination in June 2007, he had 85 degrees of flexion with 
mild pain.  The evidence shows flexion is greater than 30 
degrees.  There are no additional limitations to range of 
motion after repetitive motion and no additional limitation 
due to fatigue, weakness, lack of indurance, incoordination, 
or pain.  There is no evidence of ankylosis.  Thus under 
Diagnostic Code 5242, an initial higher rating for 
thoracolumbar spine disability is not warranted.  

As for incapacitating episodes, on examination in May 2006 
the examiner indicated that over the pervious year the 
Veteran had one incapacitating episode, which lasted eight 
days and for which bedrest was prescribed.  On VA examination 
in June 2007, the Veteran had two incapacitating episodes in 
the last year lasting two to three days.  Under Diagnostic 
Code 5243, an initial higher rating is not warranted as the 
evidence does not show that the Veteran had intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  

Under The General Rating Formula for Diseases and Injuries of 
the Spine, neurological abnormalities are to be separately 
evaluated.  The evidence shows that the peripheral nerve that 
is involved is the peroneal nerve.  The appropriate 
Diagnostic Code for rating the Veteran's neurological 
abnormalities is Diagnostic Code 8521 for rating the external 
popliteal nerve (common peroneal).  

Impairment of the affected nerve includes varying degrees of 
incomplete paralysis, that is, mild, moderate, or severe, 
with foot drop and slight droop of the first phalanges of all 
toes, inability to dorsiflex the foot or extend the proximal 
phalanges of the toes, weakened abduction and adduction of 
the foot, and anesthesia over the dorsum of foot and toes.  
Under Diagnostic Code 8521, a 10 percent rating is warranted 
for mild incomplete paralysis and a 20 percent rating is 
warranted for moderate incomplete paralysis.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis given with each nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

The evidence does show that the Veteran meets the criteria 
for mild incomplete paralysis, affecting the left lower 
extremity, but not the right lower extremity.  On examination 
in May 2006, although there was evidence of sensory deficit 
in each lower extremity, on VA examination in June 2007, 
there was decreased pinprick in the left leg, but the 
pinprick test in the right leg was normal.  As there is no 
evidence of additional sensory loss such as anesthesia over 
the dorsum of the left foot and toes or motor loss such as 
weakened abduction or adduction of the left foot or weaken 
dorsiflexion or extension of the toes, more than mild 
incomplete paralysis is not shown. 

As explained above, the Board finds that a separate rating of 
10 percent for objective neurologic manifestations of 
peroneal radiculopathy, involving the left lower extremity, 
but the right lower extremity, is warranted.   And the 
preponderance of the evidence is against an initial rating 
higher than 20 percent under Diagnostic Codes 5242 and 5243.  
38 U.S.C.A. § 5107(b).



Left Shoulder

Factual Background

On examination in May 2006, the examiner noted the Veteran 
had left shoulder impimgement syndrome since 1994.  The 
Veteran complained of constant pain.  

Physical examination shows flexion to 142 degree with pain 
beginning at 142 degrees.  The left shoulder was additionally 
limited by pain after repetitive use and pain had the major 
functional impact.  After repetitive use, the left shoulder 
was not additionally limited by fatigue, weakness, lack of 
endurance and incoordination.  X-ray findings were normal.  
The diagnosis was left shoulder strain.  

On VA examination in June 2007, the Veteran complained of 
occasional intermittent pain, which did not interfere with 
his job.  Physical examination showed no deformity.  Flexion 
was to 160 degrees with mild pain.  Active range of motion 
did not produce any weakness, fatigue or incoordination.  
There was no additional loss of range of motion with 
repetitive movements.  X-rays were normal.  

Analysis

The service-connected left shoulder is rated under Diagnostic 
Codes 5024 and 5201.  A disability under Diagnostic Code 5024 
is rated as degenerative arthritis.  Degenerative arthritis 
is rated on limitation of motion of the affected joint.  
Under Diagnostic Code 5201, the criterion for the next higher 
rating, 20 percent, is limitation of motion of the arm at 
shoulder level, that is, to 90 degrees of flexion or 
abduction.

Based on examinations in May 2006 and June 2007, flexion of 
the left shoulder at most was limited to 142 degrees with no 
additional function loss due to pain, weakness, fatigue, lack 
of endurance, incoordination on repetitive motion.  As 
limitation of motion is not functionally limited to shoulder 
level, considering 38 C.F.R. §§ 4.40 and 4.45, the criteria 
for an initial higher rating of 20 percent under Diagnostic 
Code 5201 have not been met.

As the preponderance of the evidence is against the claim for 
an initial rating higher than 10 percent for left shoulder 
strain, the benefit-of-the-doubt standard does not apply.  38 
C.F.R. § 5107 (b).

Left Ankle

Factual Background

On examination in May 2006, the examiner indicated the 
Veteran had left ankle sprain since 1989 and was in constant 
pain.  

Physical examination shows dorsiflexion was 16 degrees with 
pain starting at 16 degrees and plantar flexion was 40 
degrees with the onset of pain at 40 degrees.  There were no 
signs of weakness, abnormal movement or guarding of movement.  
Pain had the major functional impact.  After repetitive use, 
the left ankle was not additionally limited by fatigue, 
weakness, lack of endurance and incoordination.  There was no 
ankle deformity.  X-ray findings were normal.  The diagnosis 
was left ankle strain.  

On VA examination in June 2007, the Veteran complained of 
daily left ankle pain, which did not interfere with his 
occupation. Physical examination showed no deformity.  
Dorsiflexion was 0 to 20 degrees without pain, plantar 
flexion was 0 to 40 degrees without pain.  Active range of 
motion did not produce any weakness, fatigue or 
incoordination.  There was no additional loss of range of 
motion with repetitive movements.  

Analysis

The service-connected left ankle is currently rated 10 
percent under 38 C.F.R. § .71a, Diagnostic Codes 5024 and 
5271.  A disability under Diagnostic Code 5024 is rated as 
degenerative arthritis.  Degenerative arthritis is rated on 
limitation of motion of the affected joint.  

Under Diagnostic Code 5271, moderate limited motion of the 
ankle warrants a 10 percent rating, and marked limited motion 
of the ankle warrants a 20 percent rating.

A normal (full) range of ankle motion is defined as follows: 
from 0 degrees to 20 degrees of dorsiflexion, and from 0 
degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, 
Plate II.

On examination in May 2006, dorsiflexion was 16 degrees with 
pain and plantar flexion was 40 degrees with pain.  On VA 
examination in July 2007, dorsiflexion was 20 degrees without 
pain and plantar flexion was 40 degrees without pain.  On 
both examinations, the left ankle was not additionally 
limited by pain fatigue, weakness, lack of endurance and 
incoordination.  There was no additional loss functional loss 
with repetitive movements.  Given the foregoing, the Board 
finds that the disability picture does not more nearly 
approximate the criteria for an initial higher rating of 20 
percent.  

For these reasons the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent for left ankle strain, the benefit-of-the-doubt 
standard does not apply.  38 C.F.R. § 5107 (b).

Right Foot

Factual Background

On examination in May 2006, it was noted that since 2001 the 
Veteran had plantar fasciitis of the right foot with constant 
pain.  The Veteran had pain when running and could function 
when on medication. 

Physical examination showed no abnormal weight bearing.  
There was no tenderness or weakness.  Pes planus, pes cavus, 
hammer toes, Morton's metatarsalgia, hallux valgus and hallux 
rigidis were not present.  The Veteran did not have any 
limitation with standing and walking.  He did not require any 
type of support with his shoes.  

Nonweight bearing and weight bearing X-rays did show 
posterior and plantar heel spurs, pes planovalgus deformity 
and degenerative change of the first MP joint.  

On VA examination in June 2007, the Veteran complained of 
right foot pain.  The examiner noted the Veteran developed 
right second metatarsal stress fracture in July 2001.  He did 
not wear special shoes or inserts.  Increased walking 
aggravated his right foot pain and interfered with his 
occupation.  

Physical examination showed no significant abnormality or 
deformity.  The Achilles tendon alignment was normal.  There 
was normal weightbearing and normal standing and walking.  
There was no pain on manipulation.  X-rays were normal.  

Analysis

The service-connected right foot pes planovalgus deformity 
with plantar fasciitis, posterior and plantar heel spurs, and 
degenerative arthritis of the first metatarsal is rated 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276. Under Diagnostic Code 5276, the criteria for the 
next higher rating, 10 percent, are moderate impairment with 
the weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achillis and pain on manipulation 
and use of the feet, bilateral or unilateral.

The findings on VA examinations are consistent and do not 
show moderate impairment.  While the Veteran has complained 
of painful feet, there is no evidence that the weight-bearing 
line is over or medial to the great toe or evidence of inward 
bowing of the tendo achillis, or pain on manipulation of the 
feet. 

For these reasons, the preponderance of the evidence is 
against the claim for an initial compensable rating for right 
foot pes planovalgus deformity, with plantar fasciitis, 
posterior and plantar heel spurs, and degenerative arthritis 
of the first metatarsal.  38 U.S.C.A. § 5107(b).



Eczema

Factual Background

On examination in May 2006, the examiner noted that since 
2001 the Veteran had eczema of the legs, arms and chest.  He 
had constant itching and crusting.  Over the past twelve 
months, he was on constant corticosteroid therapy.  There was 
no functional impairment.  

Physical examination shows there was a rash on legs below the 
knees, chest wall and arms demonstrated by exfoliation, 
crusting, hyperpigmentation of more than six square inches 
and abnormal texture of more than six square inches.  The 
skin lesion coverage of the exposed area was one percent and 
relative to the whole body was four percent.  

On VA examination in June 2007, the Veteran complained of 
itching skin anterior to the axillary regions on both sides, 
which in the winter time may spread to a slightly larger area 
approaching the lateral pectoral area on each side.  The 
Veteran daily was using a Neutrogena emollient lotion.  He 
also complained of itching and scaling on his feet.  

Physical examination showed the skin of the torso had mottled 
pigmentation but no lesions other than occasional seborrheic 
keratosis.  On the chest area, there were 3 x 3 oval shaped 
areas of hyperkeratosis and slight increased pigmentation of 
the skin with slight scaling at the edges.  There was scaling 
along the instep on each foot.  The diagnoses were eczema 
involving the lateral chest wall, diagnosed as lichen simplex 
chronicus, the total area involved was less than one percent, 
there was no exposed area involved; and dyshidrotic eczema of 
the feet. 



Analysis 

The Veteran's eczema is rated under Diagnostic Code 7806.  
Under Diagnostic Code 7806, the criteria for a compensable 
rating, 10 percent, are at least 5 percent, but less than 20 
percent, of the entire body involved, or at least 5 percent, 
but less than 20 percent, of the exposed area affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.  

On examination in May 2006, the examiner indicated the 
Veteran was on constant corticosteroid therapy during the 
past twelve months, however service treatment records do not 
show contemporaneous evidence indicating the Veteran was 
treated with corticosteroids for a skin disability within 
twelve months prior to May 2006.  Service treatment records 
only show that the Veteran was treated for a rash on his legs 
in March 2001 and in April 2001.  In March 2001, the record 
specifically shows that the Veteran complained of a rash on 
both legs for three months.  The assessment was discoid 
eczema and was treated with Triamcinolone cream, which is a 
corticosteroid cream.  On VA examination in June 2007, there 
is no indication the Veteran was being treated with systemic 
corticosteroids, rather the evidence shows that he was using 
a Neutrogena emollient lotion.  

As for the percentage of the body affected, the examinations 
in May 2006 and June 2007 show that at most the Veteran had 
skin lesions of the exposed area covering one percent, which 
relative to the whole body was four percent, and he had 
scaling on the instep on each foot.  As the rash does not 
cover at least five percent of the entire body or five 
percent of the exposed area affected, the criteria for a 
compensable rating under Diagnostic Code 7806 are not met.

For the reasons articulated, the preponderance of the 
evidence is against the claim for an initial compensable 
rating for eczema and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).



Extraschedular

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disabilities are inadequate.  There 
must be a comparison between the level of severity and 
symptomatology of the service-connected disabilities with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the, and the assigned schedular 
ratings are, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Comparing the disability levels and symptomatology of the 
Veteran's thoracolumbar spine, left shoulder, left ankle, 
right foot and eczema, the degrees of disability are 
contemplated by the Rating Schedule and the assigned 
schedular ratings are, therefore, adequate, and no referral 
for an extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1).

                                                                         
(The Order follows on the next page.). 





ORDER

An initial rating higher than 20 percent for thoracolumbar 
degenerative arthritis with intervertebral disc syndrome and 
deep peroneal nerve radiculopathy, affecting the right lower 
extremity, is denied.  

A separate 10 percent rating for deep peroneal nerve 
radiculopathy, affecting the left lower extremity is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

An initial rating higher than 10 percent for left shoulder 
strain is denied.  

An initial rating higher than 10 percent for left ankle 
strain is denied.  

An initial compensable rating for right foot pes planovalgus 
deformity, with plantar fasciitis, posterior and plantar heel 
spurs, and degenerative arthritis of the first metatarsal is 
denied.  

An initial compensable rating for eczema is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


